Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Braden M. Katterheinrich (Reg. No. 63,814) on 26 February 2021.

The application has been amended as follows: 
In the Claims:

Re. claim 1: in line 10, the word “between” has been inserted after “through the gap.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Re. claim 1: the limitations “a fan assembly extending through the aperture, extending at least partially between the mounting structure and the bottom wall, and including a fan module and a top cover, the top cover coupled to and resting on the support surface such that the fan module is suspended, the fan assembly and the bottom wall being separated by a gap” in combination with the remaining limitations in the claim cannot be found in the prior art. The claimed fan assembly and its positioning within the system is not found in the prior art. The prior art fails to teach such a suspended fan assembly separated from the bottom wall by a gap. One of ordinary skill would not have been motivated to provide such a gap because this would have allowed airflow around the fan rather than through the fan assembly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 26, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835